Citation Nr: 0216386	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  98-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to the exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
September 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
RO.  The veteran testified at a local hearing at the RO in 
August 1998.  The claim was remanded in January 2000 for 
additional development.  



FINDINGS OF FACT

1.  Dose reconstruction indicates that the veteran would have 
received a probable dose of 0.066 rem gamma radiation and had 
virtually no potential for exposure to neutron radiation.  

2.  The veteran is not shown to have had prostate cancer in 
service or for many years thereafter until 1993.  

3.  The preponderance of the evidence is against finding a 
relationship between the veteran's prostate cancer and 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's prostate cancer is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
it be presumed to have been incurred in service or as the 
result of the exposure to ionizing radiation therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5104, 5107, 7104 (West 1991 & Supp. 2002), 38 C.F.R. §§ 
3.303, 3.307. 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied the duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the statement and supplemental statements 
of the case, as well as in the Board's January 2000 remand, 
of the evidence and information necessary to substantiate his 
claim, what evidence VA had or would obtain on his behalf, 
what evidence or information he needed to provide to VA, and 
of the ramifications of the failure to obtain any needed 
information or evidence.  

Specifically, each statement of the case and 
supplemental statement of the case informed the veteran 
of what evidence the RO had.  The January 2000 BVA 
remand informed the veteran that VA would next obtain a 
dose estimate, and of further development action in his 
case.  In the most recent supplemental statement of the 
case, dated August 2002, the veteran was informed of 
VCAA considerations, asked for specific evidence 
pertinent to his claim, and notified of what efforts VA 
would take to assist him.  The veteran did not respond 
to that notice.  Thus, the Board concludes that this 
action satisfies VA's duty to notify the veteran in the 
instant case.  

Additionally, despite the information provided to the veteran 
as outlined above, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the veteran's available service medical records, 
private records, and VA records have been associated with the 
claims folder.  The RO also requested a dose estimate, from 
the Defense Threat Reduction Agency, and an opinion on the 
etiology of his condition, from VA's Chief Public Health and 
Environmental Hazards Officer, and from the Director of the 
Compensation and Pension Service, in an attempt to further 
assist him.  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
reviewed his claim again in light of the new requirements, 
most recently in August 2002, and fully assisted him to the 
best of VA's ability, the Board concludes that no further 
action on this question is necessary under the facts and 
circumstances of the instant case.  

II.  Service connection for claimed prostate cancer

Generally, in order to establish service connection for a 
disability, the evidence must show it resulted from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1137; 38 C.F.R. § 3.303 (2002).  

With respect to disease first diagnosed after service, 
service connection may be granted when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, when service connection is alleged on the basis 
of exposure to ionizing radiation, entitlement can be 
established by additional methods provided for by regulation.  

First, if the veteran is determined to be a "radiation 
exposed" veteran, and manifests a "listed disease" at 38 
C.F.R. § 3.309(d)(2), service connection will be presumed.  

The Board notes that the veteran's demonstrated prostate 
cancer is not currently a 'listed disease' under the 
provisions of 38 C.F.R. § 3.309(d), and therefore may not be 
presumed to be the result of any claimed exposure to ionizing 
radiation in service.  

(The Board notes that the regulations pertaining to the 
"listed" diseases were recently amended, adding cancers of 
the lung, colon, bone, ovary and brain to the list of 
presumptive diseases, effective on March 26, 2002.  67 Fed. 
Reg. 3612 (2002)  However, this change would not impact the 
veteran's claim of service connection for prostate cancer.)  

Prostate cancer, is however, now included in the list of 
"radiogenic diseases" in 38 C.F.R. § 3.311(b)(2).  In the 
January 2000 determination, the Board noted that prior to the 
1999 version of 38 C.F.R. § 3.311, prostate cancer was not 
specifically listed as a "radiogenic" disease.  However, the 
Board also noted VA's duty to assist the veteran in 
developing facts pertinent to the claim, which included 
obtaining military records to determine the veteran's 
presence at the test site as well as his radiation dose 
levels.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991); 38 C.F.R. 
§ 3.159, 3.311; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
That action was completed by the RO, and the veteran's claim 
was adjudicated under the new version of the regulations.  
Thus, the Board finds that no prejudice to the veteran 
results from appellate consideration.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The criteria enumerated in 38 C.F.R. § 3.311 provide a course 
of action for VA to follow for certain claims based on 
exposure to ionizing radiation, to include prostate cancer.  

When a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, an assessment 
will be made as to the size and nature of the radiation dose.  
38 C.F.R. § 3.311(a)(1).  

This has been done in the veteran's case.  The Defense Threat 
Reduction Agency indicated that the veteran was present at 
OPERATION CROSSROADS in 1946 and assigned to the USS DIXIE.  
Dose reconstruction indicated that the veteran would have 
received a probable dose of 0.066 rem gamma radiation, had 
virtually no potential for exposure to neutron radiation and 
an internal 50 year committed dose equivalent to the prostate 
and all other organs of 0.0 rem.  

Next, when it is determined that a veteran: (1) was exposed 
to ionizing radiation, (2) subsequently develops a 
"radiogenic disease", and (3) such disease develops 
pursuant to any applicable time period, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration prior to adjudication.  38 C.F.R. 
§ 3.311(b)(1).  If any of the above three conditions are not 
met, it shall not be determined that a disease resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1)(iii).  

Although there was no record for the veteran's individual 
radiation exposure, in light of the dose estimate from the 
Defense Threat Reduction Agency, the Board finds that the 
veteran was exposed to ionizing radiation.  Further, prostate 
cancer is a "radiogenic disease," for purposes of VA 
regulation, and the applicable development period under 
38 C.F.R. § 3.311(b)(5) is 5 years or more after exposure.  
The evidence shows that the veteran's prostate cancer was 
first diagnosed in 1993, more than 5 years after exposure.  

Thus, the RO requested an opinion from the Under Secretary of 
Health pursuant to 38 C.F.R. § 3.311(c).  However, that 
office noted that screening doses for prostate cancer are not 
provided by the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report Number 
6, 1998, as the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  Further, in light of the veteran's estimated 
dose provided by the Defense Threat Reduction Agency, that 
office decided that it was unlikely that the veteran's 
prostate cancer could be attributed to exposure to ionizing 
radiation during service.  

Next, the Director, Compensation and Pension Service found, 
after a review of that opinion, and the evidence in its 
entirety, that there was no reasonable possibility that the 
veteran's [prostate] disability was the result of his 
estimated exposure to ionizing radiation in service.  

Therefore, service connection can not be established under 
the provisions of 38 C.F.R. § 3.311.  

However, direct service connection can be established by 
showing that "the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir.1994).  See also Hardin v. Brown, 11 Vet. App. 74, 
77 (1998).  

Thus, service connection may also be established by way of 
proof of actual direct causation under 38 C.F.R. § 3.303(d).  

In this regard, the Board notes that the veteran has 
presented private medical opinions from his private 
physicians, and literature from various sources, as well as 
his hearing testimony at the RO.  

A June 1998 letter from the veteran's urologist, M.B., M.D., 
states that the veteran was diagnosed with prostate carcinoma 
in 1993, and that his PSA [prostate-specific antigen] 
(laboratory examination result) had been moderately elevated.  
That author also stated that ionizing radiation could be a 
causative agent in cancers, that there was a possibility that 
this could be a factor in the veteran's case, and that the 
lapse of time between exposure and diagnosis did not preclude 
the possibility of the effects of radiation being manifest in 
his prostate cancer diagnosis in 1993.   

Also included in the record is a copy of a November 1999 
letter from this physician.  The author states that the 
veteran has a low grade prostate carcinoma and that his 
recent PSAs have been quite low.  The veteran also reported 
abdominal discomfort, and was "concerned that this could 
represent prostate carcinoma."  A bone scan was performed, 
which showed multiple degenerative changes.  

After a careful review of the record, the Board must point 
out that there is no competent medical evidence, that is also 
probative, showing that the veteran has a current prostate 
cancer disability that is the result of his in-service 
radiation exposure.  

First, the Board notes that the veteran has averred both that 
he was a student of physics, and was employed in the field of 
computer modeling concerning radiation risk activity.  
However, he has not presented any evidence that he possesses 
any specialized medical knowledge or training.  The Board has 
found that the veteran was in fact exposed to ionizing 
radiation.  The question that remains, however, is whether 
there is a medical relationship between such exposure and the 
subsequent development of his prostate cancer.  

Similarly, the veteran's representative appeared to argue, at 
the August 1998 hearing, that as the prostate is located near 
the urethra, and that as bladder cancer is a listed disease, 
that the veteran's prostate cancer should be presumptively 
service-connected.  

The representative provides no competent medical evidence to 
this effect, and such statements standing alone cannot 
constitute competent medical findings, or conclusions, since 
they are from lay witnesses who cannot render medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Moreover, any competent evidence to this effect would be 
outweighed in probative value, given the overwhelming medical 
evidence from the Under Secretary of Health to the contrary.

The Board notes that the Under Secretary specifically 
considered the veteran's dose estimate, his type of cancer 
(prostate), and the specifics of the veteran's case prior to 
rendering her opinion.  

In contrast, although the veteran's urologist did provide an 
opinion that it was possible that ionizing radiation is a 
causative factor in some cancers, he did not comment on the 
relationship between ionizing radiation and prostate cancer, 
or the veteran's specific dose, as did the opinion from the 
Under Secretary.  

Further, in addition to being an opinion which does not 
particularly pertain to the facts in the veteran's individual 
case, the opinion is merely speculative, and therefore of 
little probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Thus, because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  



ORDER

Service connection for prostate cancer or prostate cancer 
residuals as the result of exposure to ionizing radiation is 
denied.  




		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

